DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11//08/2021 has been entered.
 
Claim Status
Claims 1-24 are pending and under examination. The amendment filed on 06/22/2020 in response to the Action of 04/20/2020 is acknowledged and has been entered.

Action Summary
Claims 1-15 ejected under 35 U.S.C. 103 as being unpatentable over NCT01083602 in view of Hamburg et al., Cancer Chemoother Pharmacol. 2011 Sep;68(3): 805-813 and San-Miguel, Myeloma Therapy, Excluding Transplantation Poster III, November 2009 are maintained, but modified and revisited to include Mateos et al. 
s 1-15 rejected on the ground of non-statutory double patenting as being un-patentable over claims 9-21 of U.S. Patent No. 16/227,893 in view of Hamberg et al., Cancer Chemother Pharmacol. 2011 Sep; 68(3): 805–813 are maintained.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.

Claims 1-24 are rejected under 35 U.S.C. 103 as being un-patentable over Mateos et al. Meeting Abstract | 2010 ASCO Annual Meeting,  Andreu-Vieyra et al., Ther Adv Hematol. 2014 Dec; 5(6): 197–210  in view of Hamburg et al., Cancer Chemoother Pharmacol. 2011 Sep;68(3): 805-813 and San-Miguel, Myeloma Therapy, Excluding Transplantation Poster III, November 2009.
Andreu-Vieyra et al. teaches a method for treating refectory and relapsed multiple myeloma comprising administering panobinostat as a combination therapy, see Abstract, Moreover, Andreu-Vieyra et al. teaches panobinostat at 5, 10, 20 and 25 mg three time weekly (thrice) for 3 weeks orally in combination with lenalidomide was given by mouth at 25 mg daily on days 1-21 and dexamethasone PO (orally) 40 mg daily on days 1-4, 9-12,and 17-20 of a 21-day cycle. The maximum tolerated dose (MTD) of panobinostat was 20 mg in this combination. Out of 30 evaluable patients, 17 showed responses, including 1 stringent CR (complete response) , 1 CR (complete response), 7 VGPRs (very good partial response) and 8 PRs (partial resposne). A subsequent phase II study evaluated panobinostat administered at the previously determined MTD (20 mg) on a thrice weekly schedule but on only weeks 1 and 3 of a 21-day Andreu-Vieyra et al. teaches ssynergistic effects have also been observed in triple combinations of newer anti-MM drugs. In vitro treatment with panobinostat, dexamethasone and bortezomib or lenalidomide showed more cytotoxic activity than each anti-MM agent used alone or in dual combinations, see page 202, right col. last para. second para. Moreover, Andreu-Vieyra et al. teaches PANORAMA 2 (PANobinostat ORAl in Multiple MyelomA), a phase II, single arm, two-stage trial, evaluated the triple combination of panobinostat, bortezomib and dexamethasone for bortezomib-refractory MM patients. In the stage 1 of the trial, panobinostat was administered at 20 mg three times a week, on weeks 1 and 2 of a 21-day cycle for a total of 8 cycles. Bortezomib was given IV at 1.3 mg/m2 on days 1, 4, 8 and 11, and oral dexamethasone was given at 20 mg on the day of, and the day after each bortezomib administration. Patients showing clinical benefit were eligible to continue therapy as part of the stage 2 of the trial. In stage 2, panobinostat was given three times a week on weeks 1, 2, 4 and 5 of a 6-week cycle, whereas bortezomib was administered once a week on weeks 1, 2, 4 and 5, and dexamethasone was given the day of, and the day after bortezomib administration. Responses were observed in 19 out of 55 evaluable patients, including one near complete response (CR) and 18 PRs; the ORR was 34.5%. Median progression-free survival (PFS) was 5.4 
Andreu-Vieyra et al. teaches the combination of oral panobinostat and IV bortezomib was investigated in a phase Ib trial. Panobinostat was administered on Monday, Wednesday and Friday for 3 consecutive weeks and bortezomib was administered at 1.0 mg/m2 on days 1, 4, 8 and 11 of a 21-day cycle. In the dose escalation phase of the study, the MTD of panobinostat in combination with bortezomib was established at 20 mg, see page 203, left col, second para. While Andreu-Vieyra et al. does not specifically teaches a combination therapy comprising panobinostat at 5, 10, 20 and 25 mg three time weekly (thrice) for 3 weeks orally in combination with bortezomib at a dose of 1.3 mg/m2 by injection and dexamethasone PO (orally) 20 mg daily. However, one would reasonably expect said combination to be effective for treating multiple myeloma because Andreu-Vieyra et al. teaches panobinostat has been shown to have cytotoxic effects on MM cell lines and tumor cells derived from MM patients known to be refractory to anti-MM drugs, including the anthracycline doxorubicin, anthracenedione antineoplastic agent mitoxantrone, alkylating agent melphalan, glucocorticosteroid dexamethasone and bortezomib, see page 201, right col. last para and also because Andreu-
Andreu-Vieyra et al. does not teach a strong CYP3A inhibition in this case the elected ketoconazole.
Mateos et al. teaches panobinostat (LBH58+9) is an oral bioavailable pan-deacetylase inhibitor in combination with Lenalidomide (LEN) plus dexamethasone (DEX) in patient with refractory or relapsed multiple myeloma comprising administering PAN dose 5 mg, 10 mg, 20 mg, and 25 mg prior to therapies including brotezomib, thalidomide, and lenalidomide wherein no safety concerns were identified and preliminary efficacy of the triple PAN + LEN + DEX combination in said patients were very encouraging, see Abstract. 
Hamberg et al. taches co-administration of 20 mg panobinostat orally with CYP3A inhibitors such as ketoconazole in the amount of 400 mg is feasible as the observed increase in panobinostat PK parameters was not considered clinically relevant, see Abstract. Moreover, Hamberg et al. taches Clinical evaluation in the core phase of this study was short (15 days), but no unexpected toxicity was observed due to a potential interaction between panobinostat and ketoconazole. Thrombocytopenia was present in the extension phase, when repeated doses of 
Sam-Miguel teaches A Phase IB, Multi-Center, Open-Label Dose-Escalation Study of Oral Panobinostat (LBH589) 10 mg and 20 mg and I.V. Bortezomib 1 mg/m2 and 1.3 mg/m in Patients with Relapsed Multiple Myeloma. Encouraging clinical efficacy was observed in all four Cohorts, with 14 responders (partial response [PR] or better) in 28 evaluable patients (50%), including 4 with immuno-fixation (IF) negative complete response (CR). Four additional patients achieved minor responses, resulting in 64% overall response rate. Responses were also seen in the subset of patients refractory to prior BTZ, suggesting a strong clinical correlate for synergism of the PAN/BTZ combination: 6 of 10 (60%) BTZ-refractory evaluable pts responded, including 4 PR and 2 MR (see Table for details). Dexamethasone (DEX) was introduced at Cycle 2 (or 3) in 9 pts; 11 of 18 pts with a response did not receive DEX, including several pts refractory to BTZ. All 15 patients in Cohorts III and IV treated with the full registered dose of BTZ (1.3 mg/m2) in combination with PAN 20 mg experienced a clinical benefit; however, toxicity in Cohort IV was not acceptable, see Abstract.
It would have been prima facie obvious to one of ordinary skill in the art to modify the method taught by Andreu-Vieyra et al. to include ketoconazole as a strong CYP3A inhibitor to give Applicant’s claimed invention. One would have been motivated by the fact that San-Miguel teaches one patient has very good partial response with the 10 mg panobinostat in combination with bortezomib in patient with refractory multiple myeloma and also because Hamberg et al. teaches co-administration of panobinostat with CYP3A inhibitors is feasible as the observed increase in panobinostat PK parameters was not considered clinically relevant, . 
Double Patenting
The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A non-statutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on non-statutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-24 remain rejected on the ground of non-statutory double patenting as being un-patentable over claims 9-21 and 23-33 of U.S. Patent No.16/227,893 in view of Hamburg et al., Cancer Chemoother Pharmacol. 2011 Sep;68(3): 805-813.
The claims of the copending application teach a method of treating multiple myeloma comprising: administering orally, once daily: a starting dosage of 15 mg of panobinostat or a pharmaceutically acceptable salt thereof, to a human patient that has mild hepatic impairment; or 10 mg of panobinostat or a pharmaceutically acceptable salt thereof, to a human patient that has moderate hepatic impairment; wherein mild hepatic impairment is bilirubin < lx the upper limit of the normal range ("ULN") and aspartate aminotransferase ("AST") >1xULN, or bilirubin >1.0 to 1.5x ULN and any amount of AST above ULN is present; and wherein moderate hepatic impairment is bilirubin >1.5x to 3.Ox ULN and any amount of AST above ULN is present, 
The copending claims do not teach ketoconazole as a strong CYP3A inhibitor. 
Hamberg et al. teaches a method of treating a human patient having multiple myeloma with panobinostat and a strong CYP3A inhibitor, comprising administering to the patient 10 mg of panobinostat or a pharmaceutically acceptable salt thereof, wherein the patient is co-administer a strong CYP3A inhibitor. The multiple myeloma is resistant or refractory to one or more prior treatments. The method further comprising 20 mg dexamethasone orally and 1.3 mg/mm bortezomib by injection. The claims of the copending application do not teach the parameters recited in the instant claims. However, in view of Grigorian and San-Miguel, a person of ordinary skill in the art would reasonably expect to arrive at the instant claims with the teachings of Grgorian et al., Standsfield et al., and Slingerland et al.
It would have been obvious to modify the method of the copending claims by including ketoconazole as a strong CYP3A inhibitor to give the instantly claimed method. One would have been motivated to do so because Hamberg et al. teaches co-administration of panobinostat with CYP3A inhibitors is feasible as the observed increase in panobinostat PK parameters was not considered clinically relevant, see Abstract. One would reasonably expect the inclusion of 
This is a provisional non-statutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
(2) Response to Argument
Appellant argues that no substantive amendments were made between June 22, 2020 and the final rejection mailed September 25, 2020. However, after Appellant submitted the Estruch Declaration, the Office withdrew NCT01083602 cited in the First Action, improperly issued a Final Rejection based on newly cited art. The Final Rejection and citation of new art were not necessitated claim amendment, as no amendments were made in Appellant’s prior response.
In Response, the Examiner finds Appellant’s argument not persuasive. The claim set dated 06/22/2020 as depicted below recites:

    PNG
    media_image1.png
    198
    824
    media_image1.png
    Greyscale

The initial claims set that the First Action Office Action dated on 04/20/2020 is based on was filed on 09/03/2019 as depicted below:

    PNG
    media_image2.png
    161
    755
    media_image2.png
    Greyscale
 The Estruch Declaration filed on 06/22/2020 addressed the First Action Interview where NCT01083602, Hamberg, and San-Miguel were cited. Therefore, in view of the claim amendment dated 06/22/2020, incorporating orally, and a clinically effective amount, a new rejection was made, which clearly was necessitated by claim amendment. . MPEP 706.07(a) states “Under present practice, second or any subsequent actions on the merits shall be final, except where the examiner introduces a new ground of rejection that is neither necessitated by applicant’s amendment of the claims, nor based on information submitted in an information disclosure statement filed during the period set forth in 37 CFR 1.97(c)  with the fee set forth in 37 CFR 1.17(p).” In the present case, the Final Action dated on 09/25/2020 is clearly necessitated by the claim amendment submitted on 06/22/2020, rendering the Final Action proper. 

	Appellant argues that two new references, i.e. Mateos et al. and Tolstrup were cited in the Advisory Action mailed on March 26,20212. Neither of them raised in any previous rejections. The Office’s attempt to rely on Materos and Tolstrup at this stage in the prosecution in improper as a matter of law.
In response, the Examiner finds Appellant’s argument not persuasive. Mateos et al. (2010) was cited in the Advisory Action mailed on 03/25/2021 to solely rebut Appellant’s argument and also cited herein that Andreu-Vieyra does not teach the 5 mg, 10 mg, and 20 mg dose are effective. In fact, the teaching 

    PNG
    media_image3.png
    261
    373
    media_image3.png
    Greyscale
by Andreu-Vieyra discussed in the Office Action clearly references  Mateos et al. (2010) which is not cited in the modified and revisited rejection. According to MPEP 2144.03 (D), Mateos et al. (2010) is correctly cited by the Examiner. In the present case, Mateos et al. (2010) is cited in the modified and revisited 103 rejection to support the prior known knowledge of the 20 mg dose panobinostat is not the lowest effective dose as asserted by Appellants. In fact, the Examiner notes one would reasonably expect that the 5-10 mg taught by Mateos et al and  that 10 mg taught by San-Miguel to effectively treat refractory MM with success, 
In response to appellant's argument based upon the age and order of the references, contentions that the reference patents are old are not impressive absent a showing that the art tried and failed to solve the same problem notwithstanding its presumed knowledge of the references.  See In re Wright, 569 F.2d 1124, 193 USPQ 332 (CCPA 1977). In the present case, it is noted that NCT01083602 is not cited in the Final Action dated 09/25/2020.

Appellant argues that The Office also misconstrues Andreu-Vieyra and Mateos in order to support the rejection: “PAN dose levels 5 mg, 10 mg, 20 mg, or 25 mg [taught by Mareos] is 
In response, the Examiner finds Appellant’s argument not persuasive. Andreu-Vieyra clearly teaches 5 mg, 10 mg, 20 mg dose of panobinostat for treating MM (multiple myeloma). Andreu-Vieyra also teaches 20 mg is the maximum tolerated dose (MTD) when used in combination with dexamethasone. Moreover, Sam-Miguel teaches A Phase IB, Multi-Center, Open-Label Dose-Escalation Study of Oral Panobinostat (LBH589) 10 mg and 20 mg and I.V. Bortezomib 1 mg/m2 and 1.3 mg/m in Patients with Relapsed Multiple Myeloma. Encouraging clinical efficacy was observed in all four Cohorts. . MPEP 2143.02 states “conclusive proof of efficacy is not required to show a reasonable expectation of success. Acorda Therapeutics, Inc. v. Roxane Lab., Inc., 903 F.3d 1310, 1333, 128 USPQ2d 1001, 1018 (Fed. Cir. 2018) ("This court has long rejected a requirement of ‘[c]onclusive proof of efficacy’ for obviousness." (citing to Hoffmann-La Roche Inc. v. Apotex Inc., 748 F.3d 1326, 1331 (Fed. Cir. 2014); PharmaStem Therapeutics, Inc. v. ViaCell, Inc., 491 F.3d 1342, 1364 (Fed. Cir. 2007); Pfizer, Inc. v. Apotex, Inc., 480 F.3d 1348, 1364, 1367–68 (Fed. Cir. 2007) (reasoning that "the expectation of success need only be reasonable, not absolute".)  In the present case, a POSA would have reasonably expect the 10 mg three times a day taught by Andreu-Vieyra to be effective for treating MM as recited in instant claim 22, which dependent from instant claim 1. 


2)] in combination with [panobinostat] 20mg experienced a clinical benefit.”
In response, the Examiner finds Appellant’s argument not persuasive. The Examiner does not dispute the fact that San-Miguel teaches only one patient out of six had VGPR (very good partial response) and one patient out of six had minor response (MR) although 4 of the six patients had progressive disease. Additionally, one patient out of three in the subset of patient refractory to BTZ (bortezomib) had a minor response and two had progressive disease. Furthermore, San-Miguel clearly teaches encouraging clinical efficacy was observed in all four cohorts. Therefore, in view of the teaching of 20 mg panobinostat being the maximum tolerated dose, when used in combination with additional drug, and the 10 mg dose as taught by Andreu-Vieyra, one would reasonably expect the 10 mg dose of panobinostat to effectively treat MM and MM that is refractory to bortezomib with success. Obviousness does not require absolute predictability, however, at least some degree of predictability is required. Evidence In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976). 

Appellant’s argument with respect to NCT01083602 is not persuasive or relevant because NCT01083602 is not cited in the Final Rejection dated 09/25/2020.

Appellant argues that Hamberg, published 2011, investigated drug-drug interactions (DDI) between 20 mg panobinostat, “the lowest efficacious dose,” and 400 mg ketoconazole (a strong CYP3A inhibitor). Hamberg teaches that the combination of 20 mg panobinostat and a strong CYP3A inhibitor is safe and no panobinostat dose reduction is necessary: there was “no unexpected toxicity” because the drug-drug interaction was “weak” and “may not be clinically relevant. Hamberg is silent on 10 mg panobinostat, and therefore, provides no guidance or suggestion for lowering the panobinostat dosage to 10 mg for the treatment of MM. Accordingly, based on the state of the art as of 2011, a POSA would understand that 20 mg panobinostat is safe and efficacious in the presence of a strong CYP3A inhibitor. 
In response, the Examiner finds Appellant’s argument not persuasive. Just because Hamberg teaches a decision was made to study panobinostat at the efficacious dose at 20 mg/day to assess the clinical drug-drug interaction does not mean the 10 mg dose is ineffective for treating MM. Again, based on the teachings of Hamberg and Andreu-Vieyra, one would reasonably expect the 10 mg dose of panobinostat to effectively treat MM and MM that is refractory to bortezomib with success. The rejection is not based on lowering the panobinostat dose to 10 mg as the 10 mg dose is taught by both Hamberg and Andreu-Vieyra. Furthermore, 

	Appellant argues that Andreu-Vieyra, published 2014, is a review article that explains the rational for panobinostat combination therapies and summarizes various clinical trials in MM patients. In particular, Andreu-Vieyra discusses clinical trials involving panobinostat in combination with bortezomib and dexamethasone, including the use of 20 mg panobinostat in Phase II trials. While Andreu-Vieyra also describes a Phase Ib clinical trial with 5, 10, 20, and 25 mg panobinostat in combination with lenalidomide (a drug that is not required by the present claims) and dexamethasone, there is no data provided for 10 mg panobinostat. Importantly, Andreu Vieyra was published several years after the publication of San-Miguel and NCT01083602. If San-Miguel’s 10 mg panobinostat combination with bortezomib had any clinical benefit, such data, Phase II clinical trials, or publications would have been included in Andreu-Vieyra’s review — but it was not. Accordingly, a POSA would understand that 20 mg panobinostat used in Phase II trials taught by Andreu-Vieyra was the effective dose for treating MM, which is consistent with San-Miguel and NCT01083602.
	In response, the Examiner finds Appellant’s argument not persuasive. While Andreu-Vieyra describes a Phase Ib clinical trial with 5, 10, 20, and 25 mg panobinostat in combination with lenalidomide (a drug that is not required by the present claims) and dexamethasone and Acorda Therapeutics, Inc. v. Roxane Lab., Inc., 903 F.3d 1310, 1333, 128 USPQ2d 1001, 1018 (Fed. Cir. 2018) ("This court has long rejected a requirement of ‘[c]onclusive proof of efficacy’ for obviousness." (citing to Hoffmann-La Roche Inc. v. Apotex Inc., 748 F.3d 1326, 1331 (Fed. Cir. 2014); PharmaStem Therapeutics, Inc. v. ViaCell, Inc., 491 F.3d 1342, 1364 (Fed. Cir. 2007); Pfizer, Inc. v. Apotex, Inc., 480 F.3d 1348, 1364, 1367–68 (Fed. Cir. 2007) (reasoning that "the expectation of success need only be reasonable, not absolute".) In the present case, even though Andreu-Vieyra does not show any data for the 10 mg dose of panobinostat, San-Miguel demonstrates that the 10 mg of panobinostat exhibits some efficacy. Therefore, one would reasonably expect the method taught by Andreu-Vieyra et al. that comprises 10 mg dose of panobinostat to be effective for treating MM with success. As a related issue, it is worth noting that instant claims do not require any specific clinical outcome (e.g. reduction of tumor size measured after certain period of treatment) upon completion of claimed methods directed to treatment of a human patient having multiple myeloma.

	Appellant argues the Cited Art Teaches Away from Treating MM with 10 mg Panobinostat. Thus, Hamberg which is the only art raised by the Office which addresses the interaction between panobinostat with a strong CYP3A inhibitor in patients, teaches a method 
	In response, the Examiner finds Appellant’s argument not persuasive. There is nothing in Hamberg that discourages the skilled person from co-administering panobinostat and a CYP3A inhibitor. In fact, Hamberg clearly teaches Panobinostat which belongs to a structurally novel cinnamic hydroxamic acid class of compounds and has shown to antitumor activity in a wide variety of tumor. Reports from phase I-II studies have demonstrated signs of clinical activity of panobinostat in patient with cancer, e.g., in cutaneous T-cell lymphoma, Hodgkin’s or non-Hodgkin’s lymphoma, prostate cancer, acute myeloid leukemia, multiple myeloma, see page 806, left col, third and fourth para. Therefore, the interaction between panobinostat with a strong CYP3A inhibitor in patients of Hamberg does not teach a method that is very different (i.e., divergent) from the claimed invention. Further, it is noted that Andreu-Vieyra does teach panobinostat in combination with different drugs, for instance dexamethasone recited in instant claim 7.


With regard to the ODP rejection, Appellant argues that the present claims are directed to co-administering 10 mg of panobinostat and a strong CYP3A inhibitor, whereas the claims of the ‘893 Application are directed to specific panobinostat doses based on the patient having either mild or moderate hepatic impairment. The Office still has not provided any reasons why or how a POSA would combine the disclosure of Hamberg to the pending claims of the ’893 
In response, the Examiner finds Appellant’s argument not persuasive. The only step required by the instant claim is co-administration orally 10 mg/day panobinostat and a clinically effective amount of a strong CYP3A inhibitor to a human patient for treating multiple myeloma. The subject matter of the ‘893 Application clearly overlaps the instantly claimed subject matter with the exception the claim of the ‘893 Application (16/227,893) does not recite a clinically effective amount of a strong CYP3A inhibitor, which is taught by Hamberg. Hamberg clearly concludes that co-administration of panobinostat and a CYP3A inhibitor is feasible as the observed increase in panobinostat PK parameters was not considered clinically relevant. Therefore, one would reasonably expect the combination of 10 mg/day panobinostat which is taught by the ‘893 Application with a clinically effective amount of a strong CYP3A inhibitor to effectively treat MM with success. 

Conclusion
No claims are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN P CORNET whose telephone number is (571)270-7669. The examiner can normally be reached Monday-Thursday from 7.00am-5.30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu-Cheng Winston Shen can be reached on 571-272-3157. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JEAN P CORNET/             Primary Examiner, Art Unit 1628